Citation Nr: 1533105	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the residuals of fracture of the left navicular.

2.  Entitlement to a rating in excess of 40 percent for the residuals of fracture of the right (major) navicular.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This case was previously before the Board in October 2012, at which time it was remanded for further development.  It is now returned to the Board.

The Board notes VA received the Veteran's claim for an increased rating for the right wrist disability on July 25, 2006.  The March 2007 rating decision on appeal continued a 40 percent evaluation for the right wrist disability.  However, the prior rating decision in July 1989 reflects that the right wrist was actually evaluated as 10 percent disabling.  The RO determined that a clerical error was made in the June 2006 rating decision.  In February 2009, the RO sent the Veteran a letter, which indicated that a 10 percent evaluation was assigned for the right wrist disability, effective September 24, 1986.  In a March 2013 rating decision, the RO increased the rating for the right wrist disability to 40 percent, effective July 25, 2006, the date VA received the claim for the increased evaluation.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for a right wrist disability remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a February 2011 statement, the Veteran raised a claim for a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has considered the TDIU claim as part of the increased rating claim.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  For the entire period on appeal, the Veteran's residuals of fracture of the left navicular have been manifested by objective complaints of pain, weakness, and loss of grip; unfavorable ankylosis has not been shown at any time. 

3.  For the entire period on appeal, the Veteran's residuals of fracture of the right (major) navicular have been manifested by objective complaints of pain, weakness, loss of grip; unfavorable ankylosis has not been shown at any time. 


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating in excess of 30 percent for residuals of fracture of the left navicular have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5014-5214 (2014).

2.  For the entire period on appeal, the criteria for a rating in excess of 40 percent for residuals of fracture of the right (major) navicular have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.59, 4.71a, Diagnostic Code 5214 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Letters dated in December 2005, October 2006, January 2009 and February 2009 satisfied the duty to notify provisions.  The letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were last re-adjudicated in a March 2013 supplemental statement of the case.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.  The record contains several adequate VA examinations to assess the severity of the Veteran's wrist disabilities.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.

In December 2013, the AOJ obtained a new VA examination as requested by the Board in an October 2012 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This examination along with the other examinations of record contains adequate range of motion measurements, to the extent available on examination, and functional impairment assessments to adjudicate the claims. 

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disability may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Wrist Disabilities

The Veteran's left wrist disability is evaluated under Diagnostic Codes 5014-5214.  The Veteran's right wrist disability is evaluated under Diagnostic Code 5214.

Diagnostic Code 5014 (osteomalacia) provides the disease will be rated on limitation of motion of affected parts as degenerative arthritis.  Diagnostic Code 5003 (degenerative arthritis) provides findings to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  

Under Diagnostic Code 5214 (wrist ankylosis), favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion warrants a rating of 20 percent if involving the minor extremity and 30 percent if involving the major extremity.  Ankylosis of the wrist in any position, except favorable, warrants a 30 percent rating if involving the minor extremity and a 40 percent rating if involving the major extremity.  Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 40 percent rating if involving the minor extremity and a 50 percent rating if involving the major extremity.  Extremely unfavorable ankylosis is considered loss of use of the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examination in February 2006, the Veteran reported swelling, pain, and weakness in the left wrist, decreased grip strength, giving away.  He reported use of a brace support on the forearm and wrist.  The examiner noted there was no functional impairment as result.  The examiner noted the left and right wrists showed signs of edema, weakness, tenderness, small excoriations from cuts, and ankylosis.  There was favorable ankylosis at 0 degrees of left wrist dorsiflexion, palmar flexion, and radial and ulnar deviation.  Range of motion testing was not performed for the left wrist because it was ankylosed.  Range of motion testing for the right wrist revealed dorsiflexion at 60 degrees with pain at 70 degrees, palmar flexion to 60 degrees with pain at 80 degrees, radial deviation to 20 degrees with pain at 20 degrees, and ulnar deviation to 30 degrees with pain at 0 degrees.  The examiner noted the right wrist joint function was additionally limited by pain and weakness after repetitive use.  The left wrist joint was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted the effect of the Veteran's occupation is no repetitive use of hands, no vibration movement, and no heavy lifting with hands.  

On VA examination in February 2007, for the right wrist, the Veteran reported weakness, dropping items, stiffness in the thumbs, swelling with repetitive motion, redness with activity, giving away with prolong activity such as writing or gripping, a lack of endurance with fine motor motions, and fatigability.  He reported constant pain.  The examiner noted the right wrist showed signs of weakness, tenderness, and abnormal movement with a grip strength of 4 out of 5.  There was favorable ankylosis at 0 degrees of right wrist radial and ulnar deviation.  There was favorable ankylosis of left wrist dorsiflexion at 50 degrees, palmar wrist flexion at 10 degrees, and ulnar and radial deviation at 0 degrees.  Range of motion testing was not performed for either wrist because of ankylosis.  The Veteran did not indicate effect on his usual occupation.  The Veteran reported his daily activity was limited with repetitive motions of the right wrist. 

A March 2009 private evaluation of the right wrist by G.M. Ballantyne, M.D. showed 25 degrees of extension and 30 degrees of flexion.  The Veteran had full pronation and lacked 10 degrees of full supination.  There was significant pain with all ranges of motion.  The examiner noted surgical intervention was an option to alleviate pain.  The examiner opined that the Veteran was disabled from doing any type of lifting or gainful employment with the wrist secondary to the marked deformity.  

On VA examination in November 2010, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, fatigability, deformity, tenderness, and pain.  He denied any locking, drainage, effusion, subluxation, and dislocation.  He reported flare-ups precipitated by physical activity as often as 5 times a day lasting for 20 hours.  Physical examination of both wrists revealed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation nor ankylosis.  Range of motion of the right wrist showed dorsiflexion to 10 degrees with pain, palmar flexion and radial deviation to 0 degrees with pain, and ulnar deviation to 5 degrees.  Range of motion of the left wrist revealed dorsiflexion to 5 degrees, palmar flexion and radial deviation to 0 degrees with pain, and ulnar deviation to 5 degrees.  There was no additional pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  In regard to functional impact, the Veteran reports reassignment at his job due to inability to perform the desired tasks, and difficulty holding a pen, drinking glass, and driving.  He indicated a concern about being able to clean himself if the right wrist was fused as the left wrist fusion inhibits his ability to clean himself with the left wrist.  

On VA examination in December 2013, the Veteran denied any flare-ups.  For the right wrist there was limitation of palmar flexion to 5 degrees and limitation of dorsiflexion to 5 degrees.  For the left wrist there was limitation of palmar flexion to 0 degrees and limitation of dorsiflexion to 0 degrees.  There was no objective evidence of painful motion for either wrist.  There was no additional limitation in range of motion of the wrists following repetitive-use testing.  There was no additional functional loss or functional impairment.  There was no localized tenderness or pain on palpation of the joints and soft tissues of either wrist.  There was ankylosis of both wrists in any other unfavorable position.  The examiner noted a fibrous ankylosis in the neutral position on the right wrist and bony ankylosis (surgical fusion) in the neutral position on the left wrist.  In regard to functional impact, the examiner noted the Veteran worked in a mill and ran line making steel tubes for six years until he was transferred to the stockroom because the electromagnetic field would interfere with his pacemaker.  It was noted that the Veteran could dress, undress, handle food, and toilet.  However, toilet activities are difficult because the angle of his wrist makes it difficult to manipulate.

There are several lays statements noting the Veteran experiences pain, swelling, weakness, and dropping items because of the wrists.  A statement from a coworker indicated the Veteran had to change job tasks to minimize use of the right wrist.  A review of VA treatment records reflect the Veteran's reports of wrist pain and functional impairment.  A January 2002 record reflects the Veteran reported decreased grip strength and increased pain with daily hand use when cutting wires.  

After a review of the record, the Board finds that a higher evaluation is not warranted for the left or right wrist disabilities.  In order to warrant a higher rating under Diagnostic Code 5214, there must be evidence of unfavorable ankylosis in the wrist in any degree of palmar flexion, or with ulnar or radial deviation.  The VA examination reports of record refer to ankylosis in both wrists; however, there is no evidence of unfavorable ankylosis of either wrist.  A February 2006 VA examination report shows favorable ankylosis of the left wrist with range of motion for the right wrist.  A February 2007 VA examination shows favorable ankylosis in both wrists.  The March 2009 private evaluation shows range of motion for the right wrist.  In regard to ankylosis, the December 2013 VA examination report shows any other unfavorable position for both wrists.  The Board recognizes that a November 2010 VA examination reported indicated there was no ankylosis for the left wrist; however, the Board finds that based on a review of the evidence of record, that there has been no question regarding the presence of ankylosis of the left wrist.  Moreover, the Board finds that the Veteran had no more than favorable ankylosis in either wrist throughout the appeal.  The Board has considered the Veteran's subjective complaints of flare-ups, weakness, tenderness, and decreased grip strength.  However, the December 2013 VA examiner indicated that the Veteran maintained enough functional capacity in the wrists such that he would not be equally served by an amputation with a prosthesis.  Furthermore, the Veteran's subjective complaints of functional loss and functional impairment, to include pain and loss of grip are considered in the assigned rating.  His reported symptoms of functional impairment do not more nearly approximate favorable ankylosis.  Additionally, the Veteran is in receipt of a separate evaluation for the surgical scars associated with his service-connected wrist disabilities. 

The Board notes the left wrist is fused, but there is no prosthetic implantation to warrant a higher rating under Diagnostic Code 5053 for wrist replacement (prosthesis).  In addition, the assigned evaluation exceeds the maximum available under Diagnostic Code 5215 (wrist, limitation of motion).  Higher evaluations are not available under those diagnostic codes. 

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's left wrist disability and a rating in excess of 40 percent for the Veteran's right wrist disability.  Therefore, the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the wrist disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence. The evidence does not show anything unusual or exceptional, when considering the Veteran's service-connected disabilities, that would make the schedular criteria inadequate.

In the case at hand, the record shows that the manifestations of the wrist disabilities  are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the wrist disabilities are in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on ankylosis.  Although the Veteran has reported flare-ups and functional loss, his current evaluation is based on ankylosis of the wrist which presumes no range of motion of the wrist.  Moreover, there is no evidence of unfavorable ankylosis to even warrant a higher rating under the schedular criteria.  In addition, the evidence does not show frequent hospitalizations or that he missed work because of the wrist disabilities.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

						(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 30 percent for a left wrist disability is denied.

A rating in excess of 40 percent for a right wrist disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


